Case: 13-50423      Document: 00512430801         Page: 1    Date Filed: 11/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50423
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         November 5, 2013
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ROY LEE JONES,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:03-CR-191-1


Before OWEN, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       Roy Lee Jones, federal prisoner # 39810-180, seeks our authorization to
proceed in forma pauperis (IFP) in his appeal of the district court’s denial of
his motion under 18 U.S.C. § 3582(c)(2) to reduce his sentence for possessing
with intent to distribute 50 grams or more of a mixture or substance containing
a detectable amount of cocaine base. According to Jones, the district court
abused its discretion when it determined that he was not entitled to a reduction


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50423    Document: 00512430801     Page: 2   Date Filed: 11/05/2013


                                 No. 13-50423

under Amendment 750 of the Sentencing Guidelines.           He challenges the
district court’s denial of IFP status and certification that his appeal is not
taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      The guidelines range applicable to Jones’s case was not based on the
quantity of cocaine base involved in the offense; it was based on Jones’s career
offender status. “The crack cocaine guideline amendments do not apply to
prisoners sentenced as career offenders.” United States v. Anderson, 591 F.3d
789, 791 (5th Cir. 2009). Accordingly, the district court did not abuse its
discretion in denying Jones’s motion for a sentence reduction under
§ 3582(c)(2). See id.; United States v. v. Evans, 587 F.3d 667, 672 (5th Cir.
2009).
      Jones demonstrates no error in the district court’s certification decision
and fails to show that he will raise a nonfrivolous issue on appeal. See Baugh,
117 F.3d at 202; Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Therefore,
his motion to proceed IFP on appeal is denied, and his appeal is dismissed as
frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                       2